NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0555-17T3

P.G.,

          Petitioner-Appellant,

v.

DIVISION OF MEDICAL ASSISTANCE
AND HEALTH SERVICES,

          Respondent-Respondent.


                   Submitted January 22, 2019 – Decided January 30, 2019

                   Before Judges Gooden Brown and Rose.

                   On appeal from the New Jersey Department of Human
                   Services, Division of Medical Assistance and Health
                   Services.

                   Central Jersey Legal Services, Inc., attorneys for
                   appellant (Gwen E. Orlowski, on the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Stephen J. Slocum, Deputy
                   Attorney General, on the brief).

PER CURIAM
      The parties to the appeal have settled the issues between them. In

accordance with the stipulation they have filed, the appeal is dismissed with

prejudice and without costs.

      Dismissed.




                                                                      A-0555-17T3
                                     2